Citation Nr: 1214961	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a broken front upper tooth (#8)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2008. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDING OF FACT

The Veteran does not have a dental disability for VA purposes. 


CONCLUSION OF LAW

Entitlement to service connection for a broken front tooth for purposes of payment of disability compensation is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-121 (2004), See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b). 

The record shows that through VCAA letter dated November 2008 the Veteran was informed of the information and evidence necessary to substantiate his claim.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in November 2008 prior to the initial unfavorable decision in March 2009.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the November 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not contended there is any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  The record in this case includes service treatment records, a VA clinical evaluation report, and lay evidence.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran is not shown to have one of the dental disorders listed under 38 C.F.R. § 4.150.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c) (4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Service Connection

The Veteran is claiming entitlement to service connection for dental disability.  The Veteran claims that he chipped his #8 tooth during service.  The service records confirm that he chipped this tooth in service and it was repaired at that time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Furthermore, it is unclear whether the Veteran participated in combat, and whether he is eligible for the special considerations afforded to combat veterans.  See 38 U.S.C.A. § 1154 (West 2002); VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000).  However, and in any event, the Court has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis and a nexus to service.  Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this case, the Veteran is not shown to have a current dental disability, or to have one of the dental disorders listed under 38 C.F.R. § 4.150, therefore a compensable dental condition is not shown, and the issue of participation in combat is moot.  See e.g., Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998). 

The Veteran's service treatment reports indicate that in 2006, he had a chipped #8 (front) tooth, for which he received dental treatment which repaired the tooth.  In September 2007 he was seen by a dentist and a sharp edge on tooth #8 was smoothed out.

In a September 2008 VAMC dental clinic report, the examiner noted that the incisal edge of #8 tooth was broken in service and was restored.  However the Veteran wanted the in-service tooth chip noted in the report.  He reported that the tooth was broken and repaired three times during service.  He now wanted service connection for the tooth.  The examiner noted that the tooth restoration was almost perfect and almost undetectable except by X-ray.

The post-service medical evidence does not contain any relevant findings.  

The Board finds that the claim must be denied.  In this case, the Veteran chipped his front tooth during service, and it was repaired and restored at that time.  There is no evidence to show that the Veteran has one of the dental disorders listed under 38 C.F.R. § 4.150, and there is therefore no basis for an award of compensation based on the Veteran's claim of a broken front tooth.  Although the evidence does show that the Veteran sustained a broken tooth in service, it was completely repaired, and the 2008 VA dental clinic report indicates that it is almost undetectable except by X-ray.  Therefore, the Board finds that there is no current disability and no basis for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no showing of a disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)   As the Veteran does not have a compensable dental disorder, there is no basis for an award of compensation based on the Veteran's claim.  Accordingly, the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that service connection is warranted for a broken front tooth due to service, which ended in 2008.  In this case, when the Veteran's service medical records (which show only a chipped front tooth (#8) which was repaired and restored), and his post-service medical records are considered (which contain no relevant evidence), the Board finds that the medical evidence outweighs the Veteran's contention that he has a dental disability due to dental trauma as a result of his service.  The Board therefore finds that the Veteran's written testimony is insufficiently probative to warrant a grant of the claim. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a broken front upper tooth is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


